Citation Nr: 0420999	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for a disorder 
resulting in joint and muscle pain.  

2.	Entitlement to service connection for fatigue.

3.	Entitlement to service connection for a headache 
disorder.

4.	Entitlement to service connection for a gastrointestinal 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision that 
denied the veteran's claims for service connection for the 
disorders listed on the title page of this decision.  In 
December 2003 the veteran appeared and gave testimony at a 
hearing in Washington, D.C.  A transcript of this hearing is 
of record.  

At a hearing before the undersigned in December 2003, the 
veteran raised a claim for service connection for a 
disability of the ears consisting of a ringing and clogged 
sensation.  This issue is referred to the RO for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported treatment since service discharge at 
various VA facilities, to include a VA Medical Center in 
Brooklyn, New York, a VA medical facility in Texas, and the 
VA Medical Center in Washington, D.C.  No treatment records 
from any of these facilities are in the claims folder with 
the exception of treatment records from the Washington, D.C. 
reflecting treatment for various disorders from April 2000 to 
March 2003.  She testified that she had received treatment 
for the conditions at issue since April 2003, at the 
Washington, D.C., VA Medical Center.

In addition, the veteran has indicated that she received post 
service treatment for the disorders at issue from the U.S. 
Army medical facility at Fort Hood, Texas and from a 
"hospital on Staten Island," New York, but no records 
reflecting such treatment are in the claims folder.  Under 
the VCAA the VA has a responsibility to make an attempt to 
obtain these records prior to appellate consideration in this 
case.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO or AMC should take the 
necessary steps to obtain copies of all 
clinical records documenting the 
veteran's treatment for the disabilities 
at issue from the New York VA Medical 
Center in 1992; and at the VA Medical 
Center in Washington, D.C., from April 
2003 to the present.

2.  The RO or AMC should ask the veteran 
to specify the dates of her treatment for 
the conditions at issue at the U.S. Army 
Medical Facility at Fort Hood, Texas, and 
at a VA medical center in Texas, and to 
specify the location or name of the VA 
facility in Texas.  The RO or AMC should 
then take the necessary steps to obtain 
records of this treatment.

3.  In addition the RO or AMC should ask 
the veteran to provide the name and 
address of the hospital on Staten Island, 
New York, that reportedly treated her for 
disorders currently at issue since her 
discharge from the service, as well as 
the approximate dates of such treatment.  
When the veteran responds the RO should 
take the necessary steps to obtain 
records of this treatment.  

4.  If additional clinical records are 
obtain as a result of the above, the RO 
or AMC should submit the claims folder to 
Pramod Hansdak, M.D., the physician who 
conducted the VA examination in June 
2002.  After a review of the records, the 
physician should provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran joint and 
muscle disorder, fatigue, headaches, and 
gastrointestinal disorder had their onset 
during service or are related to service.  

5.  Then, the RO or AMC should again 
adjudicate the appellant's current 
claims.  If the benefits sought remain 
denied the veteran should be afforded a 
supplemental statement of the case.  The 
case should then be returned to this 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


